PER CURIAM.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we grant appointed counsel’s motion to withdraw in this appeal but write to correct a minor sentencing error that was identified by counsel in the Anders brief. The state filed a response to counsel’s motion which voiced no objection to the relief requested. Minor sentencing issues may be disposed of in an Anders proceeding where there is no objection from the state. See, e.g., Rashid v. State, 932 So.2d 1205 (Fla. 4th DCA 2006).
The amended disposition order in this case contained superfluous language regarding the retention of jurisdiction beyond the child’s nineteenth birthday, very similar to that which was addressed in B.C. v. State, No. 4D06-250, 947 So.2d 510, 2006 WL 3613715 (Fla. 4th DCA Dec. 13, 2006). Because the language included in the order is not entirely accurate and may cause later confusion, we remand with directions to strike this additional language from the order.
The order properly retained jurisdiction over the child, who was placed on juvenile probation, until the child’s nineteenth birthday. The court may later retain further jurisdiction in this case, as provided by statute, if the conditions permitting an extension materialize while the court has jurisdiction. See §§ 985.201(4)(b)1, 985.31, 985.313, Fla. Stat. (2005). We affirm in all other respects.

Remanded with Directions.

KLEIN, SHAHOOD, and GROSS, JJ., concur.